Citation Nr: 0328202	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  97-13 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for degenerative or gouty 
arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years and 
retired in December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating determinations of the VA Regional Office 
(RO) in San Diego, California.  This matter was previously 
before the Board in October 1999, at which time the Board 
reopened the veteran's claim of service connection for 
degenerative or gouty arthritis of the hands, and remanded 
the issue to the RO for additional development.  The case is 
again before the Board for appellate review. 


FINDING OF FACT

There is no medical evidence showing that the veteran 
currently has degenerative or gouty arthritis of the hands.


CONCLUSION OF LAW

Service connection for degenerative/gouty arthritis of the 
hands is not warranted.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from 
degenerative or gouty arthritis of the hands as a result of 
injury or disease sustained during active military service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Where a veteran who served for ninety (90) days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases 
(such as degenerative arthritis) to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A March 2003 VA orthopedic examination report includes a very 
thorough review of the veteran's entire medical history 
concerning his hands.  The examiner acknowledges that certain 
service medical records (SMRs) dated in 1982 stated the 
following:  the fingers of the left hand were "probably 
arthritic;" symptoms of gout in the left hand were reported 
to be resolving; the possibility of carpal tunnel syndrome 
was investigated; "puffiness of the hands" was observed but 
there was "no evidence of active rheumatic disease."  It 
was also suggested the veteran had "hyperuricemia without 
gouty arthritis."  After review of all this evidence, the 
examiner opined that none of the remarks are sufficient to 
confirm that the veteran had either degenerative arthritis or 
gout affecting the hands during service.  In a review of the 
post-service medical records, although the examiner reported 
that some medical professionals had suggested that the 
veteran arthritis of the hands, he stated there was no basis 
for such findings.  Indeed, the examiner's review of the 
post-service medical records recounted radiology reports that 
revealed no evidence of arthritis.  In any case, upon 
physical examination of the veteran in March 2003, and in 
conjunction with contemporaneous radiology studies, the 
examiner found that there was 

no evidence of arthritis of any form involving the 
hands, fingers, or wrists.  More specifically, 
there is certainly no indication of "gouty" 
arthritis.  Clearly [the veteran] has been 
identified as having median nerve compression 
compatible with the diagnosis of carpal tunnel 
syndrome, but, again, there is no information that 
relates this clinical condition to a diagnosis of 
"gout" or "gouty arthritis."  

At this point the Board notes that in accordance with an 
April 2003 rating decision, the RO awarded the veteran the 
following:  service connection for carpal tunnel syndrome of 
the right upper extremity, with a 10 percent disability 
rating effective February 12, 2002; and service connection 
for carpal tunnel syndrome of the left upper extremity with a 
10 percent disability rating effective February 12, 2002.  

Based on the medical evidence and the applicable laws and 
regulations, service connection for degenerative or gouty 
arthritis of the hands is not warranted.  While the veteran 
does suffer from disabilities affecting the hands, the 
medical evidence fails to show that he currently suffers from 
degenerative arthritis or gouty arthritis of the hands.  
Rather, he has been service-connected for bilateral carpal 
tunnel syndrome, for which he currently receives VA 
compensation payments.  While there are the notations in the 
SMRs and post-service medical records indicating the 
possibility that he had arthritis, gout, or gouty arthritis 
of the hands, there is no medical evidence to support any 
such diagnosis currently.  Moreover, there is no medical 
evidence of record to contradict the March 2003 VA 
examination report, which similarly found no evidence of 
arthritis or gout of the hands.  While the veteran is 
competent to report symptoms experienced, his statements 
alone are not sufficient to provide a diagnosis of a current 
disability, or to link such disability to its incurrence 
during service.  Questions requiring such skills must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the preponderance of the evidence is 
against the veteran's claim of service connection for 
degenerative or gouty arthritis of the hands, on either a 
presumptive or direct basis. 

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
In the present case, the veteran was notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the various rating 
decisions, statements of the case, supplemental statement of 
the case, the October 1999 Board decision, and the March 2001 
letter from the RO to the veteran, have informed the 
appellant of the information and evidence necessary to 
substantiate his claim, and have therefore satisfied the 
notification requirements.  In the March 2001 letter, the 
veteran was specifically advised of the information he should 
provide in order to establish his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
The RO requested that the veteran send in any additional 
information or evidence to them by the end of a 60-day period 
from the date of that letter.  The veteran also was informed 
"[i]f the information or evidence is received within one 
year from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim."

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit or court) issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, prior to the expiration of the one-
year time period set forth in 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit found that the statute is clearly intended to 
provide claimants with one year to submit the requested 
evidence, and that the thirty-day time limitation contained 
in 38 C.F.R. § 3.159(b)(1) was an unreasonable exercise of 
VA's discretion.  The court stated that "the challenged 
regulation's misleading characterization of the law may lead 
unsuspecting claimants to believe that they must provide the 
requested information or evidence within thirty days, even 
though 38 U.S.C.A. § 5103(b)(1) unequivocally provides a 
claimant one year to submit evidence."

Although this notice appears to be defective under the PVA 
decision, this did not result in prejudice to the veteran in 
this case and, as such, was harmless error. During the more 
than 2 1/2 years that have passed since the veteran received 
his VCAA notice and well beyond the 60-day period indicated 
in the March 2001 letter, the veteran, and his representative 
on his behalf, submitted new medical evidence and argument 
into the record that bears directly on the issue being 
appealed. In February 2002, the veteran submitted VA Form 21-
4142 (SF), "Authorization and Consent to release Information 
to the Department of Veterans Affairs (VA)," wherein he 
stated, in essence, that these records would show that he had 
a disability of the hands of service origin and gave his 
consent for the release of those records. In March 2002, the 
veteran's representative submitted a letter with enclosures, 
consisting of the report of electrodiagnostic studies of the 
veteran, which were those referred to by the veteran in his 
February 2002 statement.  The representative stated, 
"[please use this as supporting evidence for entitlement to 
service connection for degenerative/gouty arthritis; should 
be service connection for bilateral carpal tunnel syndrome.  
If the attached material is insufficient to render a 
favorable decision, please schedule claimant for a 
Compensation and Pension (C&P) examination as soon as 
possible."  A C&P examination of the veteran for evaluation 
of the hands and wrists took place in March 2003.  In a 
decision of April 2003, the veteran was granted service 
connection for carpal tunnel syndrome of each upper 
extremity.  Service connection for degenerative/gouty 
arthritis of the hands was denied and the veteran was issued 
a supplemental statement of the case on this issue in April 
2003.  His representative submitted presentations on behalf 
of the veteran's claim in August and September 2003.  No 
additional evidence relevant to the claim was identified.  

Hence, the record shows that the veteran did not rely on the 
potentially misleading information as to the necessity to 
submit evidence within 60 days of the date of the March 2001 
VCAA letter.  He continued to submit evidence and argument, 
which were duly considered by the originating agency and 
resulted in no abridgement of the veteran's appellate rights.  
VA continued to provide assistance in the form of a medical 
examination for compensation purposes.  No evidence was 
identified that was not obtained or submitted. This evidence 
and argument were relied on both for the grant of service 
connection for carpal tunnel syndrome, which affected both 
upper extremities, as well as the denial of the benefit at 
issue.  Hence, the notice defect did not result in prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, since the veteran did not detrimentally rely on the 
defective notice, a remand of the case for the sole purpose 
of providing such notice serves no useful purpose.  See 
Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabones v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).

In further regard to VCAA compliance, the Board notes that 
throughout this appeal, VA has fulfilled its duty to assist 
the veteran.  The record contains the veteran's service 
medical records, VA medical records and private medical 
records.  The veteran has also been provided various VA 
medical examinations to assist him in developing his claims.  
The Board has reviewed all of the evidence and finds it is 
adequate for purposes of the issues decided in this appeal.  
In short, VA has secured all relevant records identified by 
the veteran (as documented in the record) and the Board is 
unaware of any additional evidence that should be obtained 
prior to proceeding with the decisions rendered on this 
appeal. 

ORDER

Entitlement to service connection for degenerative or gouty 
arthritis of the hands is denied.



	                        
____________________________________________
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



